       Case 3:17-cv-02183-MEM Document 78 Filed 08/28/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                   :
                                                :
                                Plaintiff       :   CIVIL ACTION - LAW
                                                :
         v.                                     :
                                                :
SUSQUEHANNA COUNTY,                             :    NO. 3:17-CV-2183-MEM
                                                :
                               Defendant        :

  BRIEF IN OPPOSITION PLAINTIFF’S MOTION IN LIMINE TO PERMIT
  QUESTIONING OF COMMISSIONERS HALL, ARNOLD, AND WARREN
     RELATED TO LIES AND INACCURACIES IN EEOC RESPONSE

      Defendants, Susquehanna County, through its Attorneys, Kreder Brooks

Hailstone LLP, hereby file the following Brief in Opposition to Plaintiff’s Motion

in Limine:



      Plaintiff seeks to question Commissioners Allan Hall, Elizabeth Arnold and

former Commissioner MaryAnn Warren about “lies and inaccuracies” in the

County’s response to Mr. Stoud’s Equal Employment Opportunity Commission

(EEOC) Complaint. Plaintiff bases this demand on the allegations in a Complaint

filed by a disgruntled former County Solicitor, Michael Giangrieco in May of this

year. Mr. Giangrieco has made wild accusations against the former defense

                                            1
        Case 3:17-cv-02183-MEM Document 78 Filed 08/28/20 Page 2 of 4




counsel for the County alleging the statement filed in response to Stoud’s EEOC

complaint was, in his mind, inaccurate. The Complaint offers no further

information about the alleged inaccuracies.

      The EEOC, after its investigation, determined that it was unable to

determine whether there was a violation of Plaintiff’s rights and issued a “right to

sue” letter in September of 2017. At no time did Attorney Giangrieco take any

steps to remedy the alleged inaccuracies. In fact, he made the public claims of

alleged “inaccuracies and lies” only after he had been replaced as County Solicitor

in 2020 and filed suit against the County.

      The introduction of the EEOC Complaint and the Response thereto would

unfairly prejudice the Defendant and serve only to confuse the Jury. Additionally,

any questions regarding the response to the EEOC Complaint would require the

County to waive attorney-client privilege.



      WHEREFORE, the Susquehanna County respectfully request the Court to

issue an Order denying Plaintiff’s Motion in Limine to Permit Questioning of

Commissioners Hall, Arnold, and Warren Related to Lies and Inaccuracies in

EEEOC Response.




                                          2
 Case 3:17-cv-02183-MEM Document 78 Filed 08/28/20 Page 3 of 4




                             Respectfully submitted,

                             KREDER BROOKS HAILSTONE LLP

220 Penn Avenue, Suite 200
Scranton, PA 18503            By /s/ A. James Hailstone
(570) 346-7922                   A. James Hailstone
                                 Attorney I.D. #80055




                               3
       Case 3:17-cv-02183-MEM Document 78 Filed 08/28/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       AND NOW, this 28th day of August, 2020, A. James Hailstone, a member of
the firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing Brief
in Opposition with the Clerk of the United States District Court for the Middle
District of Pennsylvania using the CM/ECF system which sent notification of such
filing to the following Filing Users at the following e-mail address(es):


                             Gerard M. Karam, Esquire
                         Mazzoni, Karam, Petorak & Valvano
                            321 Spruce Street, Suite 201
                                Scranton, PA 18503
                                   570-348-0776
                               gkaram18@msn.com
                           ATTORNEYS FOR PLAINTIFF


                                            /s/ A. James Hailstone
                                            A. James Hailstone
                                            Attorney I.D. #80055
                                            Attorneys for Defendant




                                        4
